Citation Nr: 0803670	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-01 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
November 1982.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The evidence of record shows the veteran first learned he was 
HIV positive in 1987 or thereabouts, when he was in a motor 
vehicle accident and treated for his injuries.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See also 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The evidence currently on file is insufficient to make a 
decision on the claim, in that a medical opinion is needed to 
determine the etiology of the veteran's HIV and, in 
particular, the odds he contracted the virus while in the 
military.  During his August 2007 Travel Board hearing, the 
veteran testified that he engaged in his first sexual 
relationships while in the military, before there was any 
information about HIV, much less any testing to determine 
whether a person had this condition.  Sexual contact is a 
risk factor for HIV, which also can have a long gestation 
period.  Therefore, a medical opinion is needed to help 
determine whether the veteran contracted HIV sometime during 
his military service from June 1978 to November 1982, 
although not actually diagnosed until several years later, 
in 1987 or thereabouts.

Additionally, the October 2003 VCAA notice letter did not 
specifically ask the veteran to provide any evidence in his 
possession pertaining to his claim.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  So, on remand, 
the AMC must provide this additional VCAA notice. 

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that is specific to his 
claim for service connection for HIV, 
including a list of the risk factors for 
contracting this condition.  This 
additional VCAA notice must also ask that 
he submit any evidence in his possession 
pertaining to his claim, as required by 
Pelegrini II.

2.  Schedule the veteran for a VA 
examination, preferably with a specialist 
in infectious disease, to obtain a 
medical opinion indicating whether it is 
at least as likely as not (a 50 percent 
or greater probability) that the veteran 
contracted HIV during his military 
service from June 1978 to November 1982 
due to sexual activity.  Have the 
designated examiner review the claims 
file for the pertinent medical and other 
history.  Inform the designated examiner 
that the term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this.

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

3.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



